Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
No obstante ser del criterio que las pólizas de seguro del tipo de “reclamaciones hechas” (claims made), interpreta-das correctamente, no contravienen política pública alguna del Estado Libre Asociado de Puerto Rico, disentimos por razón de entender que el Tribunal, al hacer caso omiso de varios estatutos vigentes en nuestro ordenamiento y erró-neamente interpretar la doctrina y jurisprudencia relativa al referido tipo de póliza de seguro, establece una norma de derecho equivocada que causa, naturalmente, que se llegue a un resultado erróneo en el caso específico ante nuestra consideración.
Lo verdaderamente lamentable, sin embargo, resulta ser el establecimiento en nuestra jurisdicción —en el im-portante campo de las pólizas de seguro relativas a las ac-ciones sobre “mala práctica” de la medicina— de una norma jurisprudencial que es nociva y perjudicial tanto *659para los médicos asegurados como para los pacientes de dichos profesionales de la salud; esto es, a quien única y erróneamente favorece la decisión mayoritaria hoy emitida es a las compañías de seguro.
I
En el presente caso, la demanda por alegada impericia médica fue radicada contra el médico codemandado y su compañía aseguradora, la Corporación Insular de Seguros, dentro del período de vigencia de la póliza que ésta había expedido a favor del referido facultativo médico. Dicha compañía de seguros fue emplazada, sin embargo, fuera del término de vigencia de la póliza expedida por ella.
A base de ello, el Tribunal resuelve que la póliza expe-dida por Corporación Insular de Seguros no cubre la recla-mación de la parte demandante por cuanto, conforme ex-presa el Tribunal, “no basta con que se presente judicialmente una demanda en contra del asegurado o su aseguradora durante el término de vigencia de la póliza. Es preciso, además, que la reclamación contenida en la de-manda haya sido notificada a la aseguradora durante el término de vigencia de la póliza o dentro el período adicio-nal de sesenta (60) días provisto por la cláusula de exten-sión antes transcrita”. Opinión mayoritaria, pág. 651.
¿.Qué significa ello? ¿Qué consecuencias tendrá dicha errónea conclusión mayoritaria en el campo de la litigación de daños y perjuicios, en específico, en relación con las ac-ciones por alegada mala práctica de la medicinal Veamos.
El paciente de un médico, de ordinario, no sabe si el médico —ante el cual acude en busca de alivio para la afec-ción que le aqueja— está o no asegurado. De saberlo, por haber extrañamente inquirido respecto a ello, no conoce el nombre específico de la compañía que asegura a dicho médico. Es debido precisamente a ello que, en un gran nú-*660mero de casos, la demanda que se radica identifica, e in-cluye, a la compañía aseguradora del médico como un “de-mandado desconocido” y que dicha compañía es incluida en el pleito por su nombre verdadero y específico, mediante enmienda a esos efectos, únicamente luego de que se lleva a cabo el descubrimiento de prueba.
Hasta el día de hoy, todo lo que este Tribunal le había requerido al ciudadano, alegadamente perjudicado por un acto de mala práctica de la medicina, era que radicara la demanda dentro del término de un (1) año de haber tenido conocimiento del daño sufrido o antes que transcurriera el término de un (1) año desde que interrumpió el referido período prescriptivo mediante una reclamación extrajudicial. Véanse: Art. 1868 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5298; Riley v. Rodríguez de Pacheco, 119 D.P.R. 762, 775 (1987); Cintrón v. E.L.A., 127 D.P.R. 582 (1990); Zambrana Maldonado v. E.L.A., 129 D.P.R. 740 (1992).
De hoy en adelante, la situación ha cambiado de forma dramática. El ciudadano afectado por un alegado acto de mala práctica de la medicina deberá, en adición a lo ante-riormente expresado, conocer si el médico que alegada-mente causó el daño sufrido por él está o no asegurado; cuál es la compañía de seguros específica que expidió la póliza; si dicha póliza es una de ocurrence o de claims made; y, finalmente, el período de vigencia de dicha póliza. Todo ello con el propósito de poder notificar y emplazar a la compañía de seguros dentro del término de vigencia de la póliza so pena de perder la acción contra la compañía de seguros.

La posición hoy asumida por el Tribunal atenta contra, o violenta, varias normas estatutarias y principios firme-mente establecidos en nuestra jurisdicción en materia de daños y perjuicios.

En relación con el término de un (1) año que establece el citado Art. 1868 del Código Civil de Puerto Rico, ante, rei-*661teradamente hemos resuelto que la mera radicación de la demanda interrumpe el referido término prescriptivo, esto es, que no se requiere que se emplace al demandado dentro del mencionado término de un (1) año. Véanse: Feliciano v. A.A.A., 93 D.P.R. 655 (1966); Durán Cepeda v. Morales Lebrón, 112 D.P.R. 623 (1982); Silva Wiscovich v. Weber Dental Mfg. Co., 119 D.P.R. 550 (1987); Cintrón v. E.L.A., ante. Por otro lado, no debe perderse de vista que, conforme es-tablece el Art. 1874 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5304, la radicación de la demanda contra un demandado en particular interrumpe dicho término de prescripción en relación con cualquier otra persona que sea solidariamente responsable del daño causado. García v. Gobierno de la Capital, 72 D.P.R. 138 (1951); Sánchez Rodríguez v. López Jiménez, 118 D.P.R. 701 (1987). Una com-pañía de seguros, como es sabido, responde de manera so-lidaria por los actos de negligencia que cometa su asegurado. De hecho, y como todos conocemos, en nuestra jurisdicción existe la acción directa contra la compañía de seguros. Véanse: Art. 20.030 del Código de Seguros de Puerto Rico, 26 L.P.R.A. see. 2003; Trigo v. The Travelers Ins. Co., 91 D.P.R. 868 (1965).
Siendo ello así y exigiéndole nuestro ordenamiento a un ciudadano, que se ve afectado por un alegado acto de mala práctica de la medicina, únicamente que radique su acción dentro de un determinado período prescriptivo y conce-diéndole el ordenamiento a ese ciudadano, inclusive, el de-recho a radicar una acción directa contra el asegurador, ¿puede oponérsele con éxito a ese “tercero” perjudicado las cláusulas de un contrato entre dos partes privadas? Esta-mos conscientes del hecho que las compañías de seguro responden, de ordinario, conforme a los términos y condi-ciones de la póliza que expiden. Pero, cabe preguntarse, ¿puede una cláusula de un contrato celebrado entre dos partes privadas variar las disposiciones, y mandatos, de *662estatutos que forman parte de nuestro ordenamiento jurí-dico?
A nuestra manera de ver las cosas, si la fecha en que se radica la acción en corte contra el médico y ¡o su compañía de seguros está comprendida dentro del período de vigencia de la póliza de “claims made” expedida, la compañía de seguros tiene que brindar cubierta, independientemente del hecho de que ésta fuera notificada o emplazada fuera del término de vigencia. En otras palabras, la fecha impor-tante y determinante es la fecha de la radicación de la demanda, la cual constituye aviso jurídico, suficiente y constatable, a todas las partes envueltas del ejercicio de la acción por parte del demandante.
Así lo hemos resuelto en relación con el término pres-criptivo de un (1) año que rige la acción de daños y perjuicios. Feliciano v. A.A.A., ante. Igual razonamiento debe ser aplicado, por analogía y por imperativo de ley, al término de vigencia contenido en la póliza de seguro cono-cida como claims made.
La posición asumida por el Tribunal en el día de hoy es insostenible. La propia jurisprudencia que se cita en la opi-nión mayoritaria sostiene nuestra posición. Como habrá podido notarse, a la página número 649 de la misma, se cita el caso de Stine v. Continental Cas. Co., 349 N.W.2d 127 (1984). En el mismo se expresó, en lo pertinente, que:
The defendant sold and the plaintiff purchased a “claims made” policy. By definition, as well as by its plain terms, such a policy does not provide coverage for claims brought after the expiration of the policy period. If such coverage is desired, one must purchase, if available, an “ocurrence” type policy or continue to renew a “claims made” policy. (Enfasis suplido.) Stine v. Continental Cas. Co., ante, pág. 138.
Como podemos notar, se expresa en dicha decisión que las pólizas del tipo claims made no brindan cubierta a “re-clamaciones (claims) hechas después de la fecha de expira-ción del período de vigencia”. (Traducción nuestra.) No se *663habla ni se exige que se le dé notificación a la compañía aseguradora dentro, o fuera, del referido período. Se exige que la reclamación —ya sea judicial o extrajudicial— se haga dentro del período de vigencia. A esos efectos, la radi-cación formal de una demanda ante un foro judicial dentro del período de vigencia de la póliza tiene que necesaria-mente ser suficiente.
En resumen, las pólizas de seguro del tipo claims made, de por sí, no violan política pública alguna. La interpreta-ción errónea que en relación con dicho tipo de póliza hace el Tribunal es la que resulta ser violatoria de política pública; ello por razón de que la misma coarta y restringe unos de-rechos que le concede nuestro ordenamiento jurídico a los ciudadanos de este País.
II
La decisión hoy emitida no sólo afecta a los ciudadanos reclamantes, sino que a los médicos asegurados, por cuanto deja a estos últimos sin la cubierta de una póliza por la cual pagaron una prima. Unicamente favorece, repetimos, a los compañías de seguro. Dicha decisión mayoritaria, inclusive, es contraria a la reiterada norma a los efectos de que los contratos de seguros "deben ser generalmente en-tendidos en su más corriente y usual significado, sin aten-der demasiado al rigor gramatical, sino al uso general y popular de las voces. El asegurado que adquiere una póliza tiene derecho a confiar en la cubierta que se le ofrece le-yendo sus cláusulas a la luz del sentido popular de sus palabras”. Morales Garay v. Roldán Coss, 110 D.P.R. 701, 706 (1981). Además, que como contratos de adhesión, cual-quier ambigüedad en la interpretación de éstos debe resol-verse a favor del asegurado. Véanse: Morales Garay v. Roldán Coss, ante; The London Assurance v. Tribunal Superior, 95 D.P.R. 305 (1967); Pagán Caraballo v. Silva, Ortiz, 122 D.P.R. 105 (1988), entre otros.